DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitation “wherein said first and second movable members first gear housings comprises a first collar, first gears and a steel plug” in lines 1-3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --wherein said first and second movable members’ first gear housings comprise , and a steel plug-- to correct the typographical errors.
The limitation “said first and second movable member second gear housings comprises a second collar member, second gears and a magnet” in lines 4-6 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --said first and second movable members’ second gear housings comprise , and a magnet-- to correct the typographical errors.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mishan (US 9,534,752, previously listed on the IDS filed 3/28/2022) in view of Liu (US 2019/0178479).
Regarding claim 1, Mishan teaches a portable neck light for wearing on a person (two-headed flashlight arrangement 10 is designed to be worn around the neck of a person; see Figs. 1, 6; col. 2, lines 42-48; col. 4, lines 37-41) comprising a neck member adapted to fit around the person’s neck and having a first end and a second end (elongated shaft 12 defines a neck member which is bent to fit around a person’s neck and includes two opposite ends; see Figs. 1, 5-6; col. 2, lines 42-56; col. 3, lines 11-25; col. 4, lines 37-41), a first body member having a light source attached at the first end of said neck member (a flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to each opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a second body member having a light source at the second end of said neck member (another flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to the other opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a first movable member constructed and arranged between an outside side wall of said first end of said neck member and an end wall of said first body member and adapted to allow said first body member to move up and down (a cylindrical adaptor 36 which has an open end fixedly attached to each end of the neck member 12 and another end with a projection 36a which is threaded to corresponding mating threads on the inside of the housing 16 of the first body member 14 to enable movement of the first body member relative to the neck member when the first end of the neck member is bent defines a first movable member, which is positioned such that the adaptor 36 is arranged to be in direct contact with an outer surface of galvanized iron coil 30 at each end of the neck member (i.e. an outside side wall of said first end of said neck member) and with the projection 36a threaded to corresponding internal threads of the housing 16 (i.e. an end wall of said first body member); see Fig. 4; col. 3, lines 11-25, 47-65; col. 4, lines 3-21), and a second movable member constructed and arranged between an outside side wall of said second body member and an end wall of said second body member and adapted to allow said second body member to move up and down (another a cylindrical adaptor 36 which has an open end fixedly attached to each end of the neck member 12 and another end with a projection 36a which is threaded to corresponding mating threads on the inside of the housing 16 of the second body member 14 to enable movement of the second body member relative to the neck member when the second end of the neck member is bent defines a second movable member, which is positioned such that the adaptor 36 is arranged to be in direct contact with an outer surface of galvanized iron coil 30 at each end of the neck member (i.e. an outside side wall of said second end of said neck member) and with the projection 36a threaded to corresponding internal threads of the housing 16 (i.e. an end wall of said second body member); see Fig. 4; col. 3, lines 11-25, 47-65; col. 4, lines 3-21), a power source (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34) and at least one switch adapted to turn said light sources on and off (pushbutton switch 20; see Figs. 1-2, 4-5; col. 2, lines 60-67; col. 3, lines 1-5).
However, the teachings of Mishan fail to disclose or fairly suggest the first movable member comprising a first gear housing and the end wall of said first body member comprising a second gear housing, and the second movable member comprising a first gear housing and the end wall of said second body member comprising a second gear housing.
Liu teaches a portable light (set light fixture; see Figs. 1-6; par. [0106]-[0107]) comprising a neck member having an end (a holder 12 which defines an end; see Figs. 1-6; para. [0108]-[0110]), a first body member having a light source attached at the end of said neck member (handle 11 defines a first body member which supports a light source device 20 and is attached at the end of the neck member 12; see Figs. 1-6; para. [0106]-[0110]), a first movable member constructed and arranged between an outside side wall of said end of said neck member comprising a first gear housing and an end wall of said first body member comprising a second gear housing and adapted to allow said first body member to move up and down (the neck (holder 12) comprises a second adjusting portion 122 at an outside side wall thereof which comprises a second angle adjustment gear 1221 which corresponds to a matching first angle adjustment gear 1121 provided on a first adjusting portion 112 (i.e. an end wall) of the first body member 11 to form a pivotable connection between the outside side wall of the neck member and the end wall of the first body member which allows the body member to pivot up and down relative to the neck member; see Figs. 1-6; para. [0051]-[0052], [0109]-[0110]).
Therefore, in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by providing a first gear housing as the first and second movable members and providing a matching second gear housing on the end wall of the first and second body members. One would have been motivated to modify the known portable light of Mishan by providing a first gear housing as the first and second movable members and providing a matching second gear housing on the end wall of the first and second body members, as taught by Liu, in order to more securely lock and fix the relative angle between the first and second neck members and the respective first and second body members and thereby reduce the risk of the light sources being accidentally pointed in the wrong direction.

Regarding claim 2, Mishan teaches wherein said first and second movable members are constructed and arranged to allow said body members to be moved to a plurality of positions (each of the first and second movable members 36 are fixed on one end to the first and second ends of the neck member 12 and on another end having the projection 36a threaded to corresponding threads in the housing 16 of the respective first and second body members 14 to enable movement of the first and second body members relative to the neck member in any direction including 360 degree arcs when the first and second ends of the neck member are bent; see Figs. 1, 4-8; col. 3, lines 11-25, 47-65; col. 4, lines 3-21).

Regarding claim 5, Mishan teaches wherein said light sources comprise LED light sources (LEDs 18; see Figs. 2, 5; col. 2, lines 60-67; col. 3, lines 1-10, 30-41).

However, regarding claim 7, the teachings of Mishan fail to disclose or fairly suggest wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second members.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by forming at least one of the first and second body members to be removable from at least one of the first and second members, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), and MPEP 2144.04(V)(C).  In this case, modifying the known portable light of Mishan by forming at least one of the first and second body members to be removable from at least one of the first and second members would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable the first and/or second body members to be detached from the rest of the light and be repaired or replaced when a fault occurs and then reattached to the light, rather than having to replace the entire light structure if something breaks.

However, regarding claim 8, the teachings of Mishan fail to disclose or fairly suggest wherein both of said first and second body members are constructed and arranged to be removable from said first and second members. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by forming both the first and second body members to be removable from said first and second members, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), and MPEP 2144.04(V)(C).  In this case, modifying the known portable light of Mishan by forming both the first and second body members to be removable from the first and second members would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable the first and/or second body members to be detached from the rest of the light and be repaired or replaced when a fault occurs and then reattached to the light, rather than having to replace the entire light structure if something breaks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mishan (US 9,534,752), as modified by Liu (US 2019/0178479) as applied to claim 1 above, and further in view of Bian (US 2018/0231234). The teachings of Mishan modified by Liu have been discussed above.
Mishan teaches wherein said power source comprises a battery (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34).
However, the teachings of Mishan fail to disclose or fairly suggest the battery is a rechargeable battery and has a power level indicator connected thereto.
Bian teaches a portable light (head lamp 10; see Figs. 1-9; para. [0023]-[0024], [0028]) comprising a power source (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34; see Figs. 3-4, 6A, 7; para. [0028]-[0029) and at least one switch adapted to turn a plurality of light sources on and off (power button 40 actives a light source 24 of lighting unit 14 which can be one or more LEDs; see Figs. 2-5, 8; para. [0023], [0026], [0030]), wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the portable light of Mishan, as modified by Liu by replacing the battery in both the first and second body members with a rechargeable battery having a power level indicator connected thereto.  One would have been motivated to further modify the known portable light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery having a power level indicator connected thereto, such as that taught by Bian, in order to prevent the need to remove and replace fully discharged batteries during the operation of the light and ensure a person using the light always knows how much available power the light has available.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mishan (US 9,534,752) in view of Bian (US 2018/0231234) and Sun (US 2015/0176780).
Mishan teaches a portable neck light for wearing on a person (two-headed flashlight arrangement 10 is designed to be worn around the neck of a person; see Figs. 1, 6; col. 2, lines 42-48; col. 4, lines 37-41) comprising a flexible neck member adapted to fit around the person’s neck and having a first end and a second end (elongated shaft 12 defines a neck member which is bent to fit around a person’s neck and includes two opposite ends; see Figs. 1, 5-6; col. 2, lines 42-56; col. 3, lines 11-25; col. 4, lines 37-41), a first body member having a light source attached at the first end of said neck member (a flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to each opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a second body member having a light source at the second end of said neck member (another flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to the other opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a power source (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34) and at least one switch adapted to turn said light sources on and off (pushbutton switch 20; see Figs. 1-2, 4-5; col. 2, lines 60-67; col. 3, lines 1-5).
However, the teachings of Mishan fail to disclose or fairly suggest at least one of said first and second body members include a rechargeable battery as the power source and a USB port for recharging the rechargeable battery, and wherein said flexible neck member allows the portable neck member to be pulled outward when placing the light on a user’s neck and to contract once on a user’s neck.
Bian teaches wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]), and the light further comprises a USB port for recharging the rechargeable battery (external charging socket 34 can be a USB port for receiving a USB cable; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Sun teaches a portable neck light for wearing on a person (flashlight 10; see Figs. 1-6; Abstract; para. [0015], [0018], [0024]; the Examiner notes that since the flashlight is expandable and contractible into a variety of different configurations depending on the desired support configuration, it is capable of being worn on a person’s neck as claimed) comprising a flexible neck member adapted to fit around the person’s neck and having a first end and a second end (intermediate section 50 defines a flexible neck member which is expandable and collapsible into a variety of different configurations where it is capable of fitting around a person’s neck and other suitable supports depending on the desired application, and has one end with a distal head section 30 and another end with a proximal base section 20; see Figs. 1-6; para. [0015]-[0016], [0018], [0024]), a first body member having a light source attached at the first end of said neck member (distal head section 30 comprises a light source 40; see Figs. 1-6; para. [0015]-[0018]), wherein said flexible neck member allows the portable neck member to be pulled outward when placing the light on a user’s neck and to contract once on a user’s neck (see Figs. 1-6; para. [0018], [0024]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by replacing the battery in at least one of the first and second body members with a rechargeable battery and including a USB port in both the first and second body members for recharging the rechargeable batteries. One would have been motivated to modify the known portable light of Mishan by replacing the battery in at least one of the first and second body members with a rechargeable battery and including a USB port in both the first and second body members for recharging the rechargeable batteries, such as that taught by Bian, in order to prevent the need to remove and replace fully discharged batteries during the operation of the light and enable a user to easily recharge the batteries via a conventional USB connection.
Further, in view of Sun, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by forming the flexible neck member to be expandable to allow the portable neck member to be pulled outward when placing the light on a user’s neck and to contract once on a user’s neck. One would have been motivated to modify the known portable light of Mishan by forming the flexible neck member to be expandable to allow the portable neck member to be pulled outward when placing the light on a user’s neck and to contract once on a user’s neck, as taught by Sun, in order to ensure the portable light can be adjusted to be supported from a variety of different neck sizes as well as enable the portable light to be supported from additional supports depending on the desired application, thereby further increasing the number of situations where the portable light can be utilized.

However, regarding claim 11, the teachings of Mishan fail to disclose or fairly suggest both of said first and second body members include a rechargeable battery and a USB port for recharging the rechargeable battery.
Bian teaches wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]), and the light further comprises a USB port for recharging the rechargeable battery (external charging socket 34 can be a USB port for receiving a USB cable; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the portable light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery and including a USB port in both the first and second body members for recharging the rechargeable batteries. One would have been motivated to modify the known portable light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery and including a USB port in both the first and second body members for recharging the rechargeable batteries, such as that taught by Bian, in order to prevent the need to remove and replace fully discharged batteries during the operation of the light and enable a user to easily recharge the batteries via a conventional USB connection.

Regarding claim 12, although the combined teachings of Mishan modified by Bian and Sun fail to specifically disclose the portable light further comprises a USB-Y cord for recharging said rechargeable batteries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to substitute the USB cord with a USB-Y cord, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  In this case, since USB-Y cables (along with non-USB specific Y-cables or splitter cables in general) are conventionally used to deliver power from a single source to two separate sockets/connections simultaneously, selecting a USB-Y cable as the USB cable for recharging the rechargeable batteries would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to obtain the predictable result of enabling a user to recharge the batteries in both the first and second body members simultaneously rather than one at a time.

Allowable Subject Matter
Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The portable neck light of claim 2 wherein said first and second movable members’ first gear housings comprise a first collar, first gears and a steel plug and said first and second movable members’ second gear housings comprise a second collar member, second gears and a magnet” (emphasis added).
Although portable neck lights are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 3.

Claim 4 depends on Claim 3.

Regarding claim 9, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang (US 10,429,013) and Lin et al. (US 2016/0327221) each disclose portable lighting devices which comprise first and second gear housings to permit relative movement between a light source housing and a support structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875